Per Curiam. Appellant, Ahmad Eid, by his attorney, John Wesley Hall, Jr., has filed a motion for belated appeal. Appellant was tried on February 12, 1998, and convicted of possession of cocaine with intent to deliver, possession of marijuana with intent to deliver, and simultaneous possession of guns and drugs. Significantly, the judgment was not entered until February 20, 1998, but the notice of appeal was filed on February 18, 1998, making the appeal untimely.  Mr. Hall admitted in the motion that he untimely filed the notice of appeal due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, the motion for belated appeal is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.